ORDER

PER CURIAM.
Appellant Michael Stewart appeals from the denial of his Rule 24.035 motion for post-conviction relief following an eviden-tiary hearing. Appellant was sentenced to a term of twelve years in the Missouri Department of Corrections following his plea of guilty to one count of robbery in the first degree. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).